UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-2791



THEODORE HAYNES, Judge,

                                           Plaintiff - Appellant,

         versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
95-2972-CCB)


Submitted:   May 29, 1997                  Decided:   June 5, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Theodore Haynes, Appellant Pro Se. Perry F. Sekus, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

employment discrimination and retaliation action. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Haynes v. Chater, Commissioner, No. CA-95-2972-CCB (D. Md.
Nov. 7, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2